MANION, Circuit Judge,
dissenting.
Farrar v. Hobby, — U.S.—, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992), has placed the lower courts at a fork in the road by stating: “[T]o qualify as a prevailing party, a civil rights plaintiff must obtain at least some relief on the merits of his claim. The Plaintiff must obtain an enforceable judgment against the defendant from whom fees are sought or comparable relief through a consent decree or settlement.” Id. — U.S. at -, 113 S.Ct. at 573 (citations omitted). Several circuits, and now the Seventh, have declared or implied that this language is mere dicta and thus not a valid standard for determining a prevailing party. Instead, the so-called “catalyst rule” is still the proper test. (Opn. at 274.) See Baumgartner v. Harrisburg Hous. Auth., 21 F.3d 541 (3d Cir.1994); Little Rock Sch. Dist. v. Pulaski County Special Sch. Dist., No. 1, 17 F.3d 260, 263 n. 2 (8th Cir.1994); American Council of the Blind of Colo., Inc. v. Romer, 992 F.2d 249, 250-51 (10th Cir.1993).1 The Fourth Circuit, in a divided en banc decision, *277S-1 and S-2 v. State Bd. of Educ. of N.C., 21 F.3d 49, 51 (4th Cir.1994), has followed a different course.2 In following Farrar that court held: “A person may not be a ‘prevailing party’ plaintiff under 42 U.S.C. § 1988 except by virtue of having obtained an enforceable judgment, consent decree, or settlement giving some of the legal relief sought....” I find the Fourth Circuit’s analysis compelling and would thus follow its lead down that path less traveled. Because the Zinns have not obtained an “enforceable judgment, consent decree, or settlement,” Farrar, — U.S. at-, 113 S.Ct. at 573, I conclude that they are not “prevailing parties.”
Moreover, even under the expansive “catalyst rule” the Zinns fall short. The catalyst rule requires that “the plaintiffs’ lawsuit must be causally linked to the achievement of the relief obtained.” In re Burlington N., Emp. Practices Lit., 832 F.2d 422, 425 (7th Cir.1987) (quoting Harrington v. DeVito, 656 F.2d 264, 266-67 (7th Cir.1981). The impetus for Indiana’s change in its resource eligibility rules was not the Zinns’ lawsuit; rather it was a change in federal law. Some additional facts help to understand the distinction. Prior to March of 1987, Indiana’s Medicaid Program did not include as “available resources” real property that was either producing income or on the market to be sold at its fair market value. But after that date, the Department of Health and Human Services required Indiana to count these assets as “available resources.” Accordingly, Indiana modified its resource rules to comply with federal requirements. The Zinns filed this class action challenging Indiana’s modification. In their lawsuit the Zinns adamantly maintained that a ruling by a division of the Department of Health and Human Services caused Indiana to change its rules to the detriment of the Zinns. While the lawsuit was pending, the federal government passed the Medicare Catastrophic Coverage Act of 1988. This caused Health and Human Services to change its rules, which enabled Indiana to return to its former and more generous method of determining eligibility. Indiana thus modified its “resource eligibility” rules so that once again real property that was either producing income or on the market to be sold at its fair market value was not included as “available resources.” The parties stipulated that this case should be dismissed because the Act rendered the case moot. These facts demonstrate that the causal link to Indiana’s modification of its “eligibility rules” was the change in the federal law, not the Zinns’ lawsuit.3 The Zinns, therefore, could not recover even under the catalyst rule.
For the above reasons I respectfully dissent.

. The court also cites Craig v. Gregg County, Tex., 988 F.2d 18, 20-21 (5th Cir.1993). In Craig, however, the Fifth Circuit did not decide the impact of Farrar. Rather, it held that even under *277the catalyst rule the plaintiff was not a "prevailing party."


. The majority of the Fourth Circuit sitting en banc in S-l, 21 F.3d at 51, adopted as its own the dissenting panel opinion of Judge Wilkinson reported at 6 F.3d at 168-72. I too would adopt the reasoning in Judge Wilkinson’s thorough analysis.


. The Zinns argue that their lawsuit caused the change in "eligibility rules” because the Indiana Department of Public Welfare committed to returning to its old eligibility rules one day before a status hearing in their lawsuit. While the hearing could have provided a target date for the changes, it had nothing to do with the policy change brought about by the newly revised federal law.